Citation Nr: 0525615	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  99-22 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken left fifth toe.

2.  Entitlement to service connection for a discrepancy in 
leg length, secondary to an upper back disability.

3.  Entitlement to an increased rating for a service-
connected thoracic and lumbar spine disability, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for migraine 
headaches.

5.  Entitlement to a compensable rating for condyloma.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1998 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that, in pertinent part, awarded the veteran non-
compensable service connection for an upper back disability, 
and denied the veteran's claims of service connection for 
condyloma, migraine headaches, a discrepancy in leg length 
(secondary to an upper back disability), and residuals of a 
broken left fifth toe.  By a September 2000 rating decision, 
the RO awarded noncompensable service connection for 
condyloma and migraine headaches, and granted service 
connection and a 10 percent disability rating for functional 
scoliosis of the thoracic and lumbar area with radicular 
irritation of the mid- and upper-thoracic nerves, secondary 
to the scoliosis and the flattening of the thoracic kyphosis.  
In March 2001, the veteran relocated to Yuma, Arizona and in 
January 2002 her case was transferred to the Phoenix, Arizona 
RO.  In December 2002, the Board undertook additional 
development of the evidence as to this issue pursuant to 
38 C.F.R. § 19.9(a)(2) (2002), a regulation that was later 
invalidated.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In August 2003, the 
Board remanded the veteran's claim for service connection for 
residuals of a broken left fifth toe for further development.  
The veteran has disagreed with the initial rating assigned to 
her upper back disability, and with the denial of service 
connection for residuals of a broken left fifth toe, and a 
discrepancy in leg length, secondary to the upper back 
disability.

The issues of increased initial ratings for an upper back 
disability, condyloma and migraine headaches, as well as the 
issue of entitlement to service connection for a discrepancy 
in leg length, as secondary to service-connected back 
disabilities are addressed in the REMAND portion of the 
decision below.




FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The veteran's residuals of a left fifth toe fracture 
first manifested during active service.


CONCLUSION OF LAW

1.  Residuals of a left fifth toe fracture were incurred in 
active service.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is entitled to service 
connection for residuals of a broken left fifth toe.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2004). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence supports the claim, and the 
appeal will be granted.

A review of the veteran's service medical records shows that 
she complained of left foot pain on several occasions, the 
first of which was on March 9, 1998.  At that time, it 
appears the veteran complained of pain in both the left and 
right feet, but mostly the right, for the last two days.  On 
examination, she was found to have an infection in the right 
middle toe.  One week later, the veteran again reported to 
sick call with complaints of pain in her left foot.  
Examination revealed infection in the nail pads of the third 
and fifth digits on the left foot.  The veteran reported 
having experienced pain in the third digit for the previous 
three weeks, and pain in the fifth for the previous two days.  
The veteran similarly reported pain due to infection in the 
nail pads of the third digit of her right foot for the past 
four weeks.  The examiner noted that the veteran had 
previously received medication for her toes and had undergone 
a partial toenail removal, but does not state which toenail 
was partially removed.  The impression was crowding of the 
toes with nail gutter inflammation.  

In mid-April 1998, the veteran complained of bilateral feet 
pain.  She reported experiencing pain when wearing boots and 
was diagnosed with plantar fascitis versus metatarsalgia.  
She was given arch supports and was advised how to use them.  
Her podiatry appointment was rescheduled for the end of April 
1998.  A treatment record dated May 17, 1998 relates to 
complaint of pain in the left foot.  On observation, the 
veteran was noted to have bilateral medial ankle tenderness.  
She was assessed as having overuse syndrome in both ankles; 
arch integrity was noted to be questionable.  She was advised 
to run at her own pace.  She was noted to have been scheduled 
for a podiatry appointment at the end of May, and that 
follow-up would be carried out at that time. At her podiatry 
appointment in May 1998, she reported improved pain in her 
feet, which had resolved with use of the arch supports.  

The veteran's December 1998 discharge examination report 
noted her feet as being normal; on the accompanying 
separation medical history report, she indicated that she had 
had foot trouble.  In support of her claim, the veteran 
submitted Individual Sick Slips dated in mid-December 1998 
and January 1999, that is, dated after the separation 
examination was conducted but prior to her March 1999 
separation from service, that show that the veteran was 
treated for a "possible fractured toe."  The Board notes 
that the originals are not contained in the file.  In the 
remarks section of the first slip, it appears that a 
diagnosis of a fractured toe was made, although the slip does 
not specify which toe on which foot was broken.  The veteran 
was told not to run or jump for four weeks.  In January 1999, 
the veteran presented for follow-up on her broken toe.  The 
Board notes that the "Remarks" section of the January 1999 
sick slip is not legible.

A March 1999 VA general medical examination report noted that 
the veteran had a history of an ingrown toenail that she 
reported as having resulted at the time of "broken right 
toe."  A March 1999 VA examination of the feet showed that 
the veteran reported having injured her left fifth toe after 
stubbing it on a hard object in November 1998.  She reported 
that the foot was X-rayed, revealing fractures in several 
parts of the toe.  The Board notes that the X-rays are not of 
record and that the veteran's file was not available for 
review at the time of examination.  She reported that she was 
placed in a surgical shoe for four weeks and was allowed to 
weight bear.  After removal of the shoe, her toes were taped 
together.  She reported that she never fully recovered from 
this injury; she has had continual pain, mainly when 
something is rubbing against it; has had difficulty wearing 
shoes, and occasionally has to buy shoes of differing sizes 
in order for them to be comfortable.  On physical 
examination, there was no swelling, but there was a mild 
increase in skin erythema over the left fifth toe, proximally 
and distally.  X-rays were ordered to evaluate the healing of 
the fractured toe.  A July 1999 X-ray was negative for any 
abnormality of the feet.

In May 2005, the veteran underwent an additional VA 
examination of the feet.  The veteran's file was reviewed at 
that time.  The report of examination noted information 
similar to that reported after the March 1999 examination; 
the veteran stated that she stubbed her left little toe in 
November 1998, it turned purple, and she was informed at the 
Troop Medical Clinic that it was broken.  The examiner noted 
that there was no evidence of any treatment for a broken toe 
in her service medical records.  The veteran stated, in 
response, that she would submit additional treatment records 
that she had in her possession.  In discussing current 
symptoms, the veteran reported having an aching pain in her 
left little toe, prohibiting her from walking, only on 
wearing dress shoes or tennis shoes for more than three to 
four hours.  She reported that she did not have any trouble 
when wearing open-toed shoes; specifically, she did not have 
weakness, stiffness, swelling, heat or redness, fatigability 
or lack of endurance.  As a result of pain, the veteran is 
unable to wear dress shoes.  If she does wear dress shoes, 
the aching lasts for approximately one-half hour after she 
has removed the shoes.  She does not use any crutches, 
braces, canes corrective shoes, or shoe inserts.  On physical 
examination, there was no objective evidence of pain on 
motion, nor were any of the other toes painful on motion.  
There was no pain or any other limitation of range of motion 
or functional impairment with repetitive use.  The impression 
was "left fifth toe fracture while in service, with 
limitation of motion in function because of pain, mild on 
wearing dress shoes."  He scheduled the veteran for an 
additional X-ray examination of the feet.  In an addendum to 
the report, the examiner noted that he reviewed the X-ray 
report, which showed no definite indication of a healed toe 
fracture, as well as the additional records submitted by the 
veteran, which indicate that she was treated for a fractured 
toe in service.  The examiner concluded, given all of the 
medical evidence, that he could not, without resorting to 
speculation, say that her current foot symptoms were service-
related.

Aside from the above-noted VA examinations, the veteran has 
not received any post-service medical treatment for her left 
fifth toe condition.

Given that there was a diagnosis of a fractured toe in 
service, for which the veteran received treatment, and that 
the veteran has a current diagnosis of left fifth toe 
fracture while in service, currently manifested by limitation 
of function because of mild pain on wearing dress shoes, 
which is traceable, by medical evidence, to active service, 
the Board finds, with application of the benefit-of-the-doubt 
doctrine, that residuals of a fractured left fifth toe first 
manifested in the veteran's active service.  38 U.S.C.A. 
§ 5107(b) (2004).  The veteran is thus entitled to service 
connection for her left fifth toe condition.

The Board also finds that VA has complied with all laws and 
regulations governing the duty to notify and to assist a 
claimant.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103 & 5107 (West 2002), was signed into law.  This 
enhanced the notification and assistance duties of the VA to 
claimants.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In light of the favorable disposition to the 
veteran, no further discussion of the VCAA is necessary.


ORDER

Service connection for residuals of a fractured left fifth 
toe is granted.


REMAND

I.  Discrepancy in Leg Length

Additional action is needed prior to further disposition of 
the claim regarding service connection for a discrepancy in 
leg length.

The Board notes that VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2004).  A medical examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record:  (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002).  

In this case, the Board finds that the medical evidence of 
record does not contain sufficient evidence for VA to make a 
decision on the claim, and thus the claim must be remanded 
for an additional examination.  Specifically, the Board is 
not able to discern whether the discrepancy in leg length is 
due to a developmental or congenital disorder, and 
consequently, is unable to determine whether the discrepancy 
in leg length is related to the veteran's active service, and 
more specifically, whether the discrepancy in length is due 
to the veteran's service-connected upper or lower back 
disability, as the veteran claimed.  The Board notes that on 
VA examination in July 2000, the examiner noted that there 
was approximately a one-centimeter shortening of the left 
lower extremity, which resulted in functional scoliosis.  The 
examiner continued to note that when the veteran flexes her 
trunk, the scoliosis tends to straighten out and it hence is 
a functional scoliosis secondary to the shortening of the 
left lower extremity.  Because it is unclear to the Board 
whether the discrepancy in leg length is service-related, the 
Board finds that the veteran should be afforded an additional 
examination.
II.  Upper Back Disability

The veteran claims that her service-connected thoracic and 
lumbar spine disability is more severe than the current 10 
percent evaluation reflects.  

The Board notes that the criteria used to evaluate 
disabilities involving the spine were twice revised, 
effective September 23, 2002; and effective September 26, 
2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 
51454 (Aug. 27, 2003).  

Here, the veteran has not been advised of the changes made to 
the rating criteria.  The various statements of the case sent 
to the veteran do not include any of the rating criteria used 
to evaluate the extent of her spine-related disability, and 
accordingly do not include a comparative analysis of the 
veteran's disability evaluation under the new criteria and 
the old.  

The Board notes that the veteran's most recent VA spine 
examination, conducted in July 2000, does not provide the 
medical evidence required for a comparative analysis of the 
veteran's disability under the new criteria and the old.  
Therefore, the veteran should be afforded a new VA 
examination that evaluates the veteran's symptomatology in 
terms pertinent to the rating criteria that were in effect 
when the veteran filed her appeal, as well as the rating 
criteria as amended during the pendency of the appeal.

III.  Migraine Headaches and Condyloma

Additional action is also needed prior to any further 
disposition of the claims regarding increased initial ratings 
for both condyloma and migraine headaches.

In September 2000, the RO awarded noncompensable service 
connection for condyloma and for migraine headaches.  In 
October 2000, the veteran filed a timely notice of 
disagreement (NOD), asserting that she was entitled to higher 
ratings for these disabilities.  Procedure mandates that the 
RO issue a statement of the case (SOC) in response to an NOD.  
See 38 C.F.R. § 19.31 (West 2002).  Here, it appears that the 
RO construed the veteran's letter as a claim for  increased 
ratings rather than as an NOD and accordingly did not issue 
an SOC in response.  The veteran's letter, however, is more 
appropriately characterized as an NOD.  See 38 C.F.R. 
§ 20.201 (2004).  The stated that her conditions had worsened 
and that medical evidence would follow to show this.  
However, she also specifically disagreed with findings in the 
September 2000 rating decision.  Specifically, she found that 
the rating decision was contradictory regarding the frequency 
of her headaches and should be reviewed.  The Board finds, 
resolving the benefit of the doubt in the favor of the 
claimant, that this request amounts to a disagreement with 
the rating decision and a desire to contest the result, and 
thus the communication constitutes an NOD.

The United States Court of Appeals for Veterans Claims has 
directed that where a veteran has submitted a timely NOD with 
an adverse decision and the RO has not yet issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92), 57 
Fed. Reg. 49747 (1992).  These issues will therefore be 
remanded to the RO so that an SOC may be issued.  The issues 
of an increased rating for condyloma and migraine headaches 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
supra.

Accordingly, this case is REMANDED for the following actions:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claims for 
increased ratings for an upper back 
disability, condyloma, and migraine 
headaches.  The notice must be specific 
to the claims on appeal.  The notice 
should also inform the veteran that she 
should provide VA with copies of any 
evidence relevant to her claims that 
she has in her possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  

2.  Schedule the veteran for an 
examination of the spine, to determine 
the current severity of her service-
connected thoracic and lumbar spine 
disability, and to include an 
examination and etiological opinion 
addressing the discrepancy in the 
length of the veteran's lower 
extremities.  The claims folder, along 
with any additional evidence obtained, 
should be made available to the 
examiner for review.  Clinical findings 
should be elicited so that both the old 
and new rating criteria may be applied.  
See 38 C.F.R. § 4.71(a) (1999); 38 
C.F.R. § 4.71(a) (2002); 38 C.F.R. 
§ 4.71(a) (2003).  The examiner should 
specifically opine as to whether the 
discrepancy in leg length is due to a 
developmental or congenital disorder, 
and whether the discrepancy in length 
is service-related.  The examiner 
should also specifically address 
whether the discrepancy in leg length 
is related to the veteran's service-
connected upper or lower back (lumbar 
spine) disabilities.

3.  Provide the veteran and any 
representative with an SOC as to the 
claims for increased initial ratings 
for condyloma and migraine headaches, 
and allow an appropriate time for 
response thereto.  The veteran should 
be informed that she must file a timely 
and adequate substantive appeal in 
order to perfect an appeal of these 
issues to the Board.  If a timely 
substantive appeal is not filed, a 
claim should not be certified to the 
Board.  If a timely substantive appeal 
is perfected, the case should be 
returned to the Board for further 
appellate consideration, if 
appropriate.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for a discrepancy in 
leg length and for an increased rating 
for a thoracic and lumbar spine 
disability.  If further action remains 
adverse to the veteran, provide the 
veteran and any representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition, if in order.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


